TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00409-CR


Sergio Barcenas Jr., Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT
NO. 08-845-K277, HONORABLE KEN ANDERSON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Sergio Barcenas, Jr., was convicted of murder and sentenced to life in prison. 
Appellant's court-appointed attorney filed a brief concluding that the appeal is frivolous and without
merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting
a professional evaluation of the record demonstrating why there are no arguable grounds to be
advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim.
App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d
553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant
received a copy of counsel's brief and was advised of his right to examine the appellate record and
to file a pro se brief.  No pro se brief has been filed.
		We have reviewed the record and counsel's brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal. Counsel's
motion to withdraw is granted.
		The judgment of conviction is affirmed.

  
						G. Alan Waldrop, Justice
Before Chief Justice Jones, Justices Pemberton and Waldrop
Affirmed
Filed:   March 5, 2010
Do Not Publish